FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/KR2018/004159 filed 04/09/2018. This application also claims foreign benefit of REPUBLIC OF KOREA KR10-2017-0045431 filed 04/07/2017. 
	Receipt is also acknowledged of the certified English translation filed 07/01/2022 for the foreign application of REPUBLIC OF KOREA KR10-2017-0045431 Thus, instant application is afforded the foreign priority benefit of REPUBLIC OF KOREA KR10-2017-0045431 filed 04/07/2017.
	Accordingly, pending claims 1-3, 5-17 and 21 of the instant application are afforded the effective filing date of 04/07/2017. 

Status of the Claims
This action is in response to papers filed 07/01/2022 in which claims 4 and 18-20 were canceled; claims 1-3, 5-12 and 14-16 were withdrawn; and claims 13 and 17 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 13, 17 and 21 are under examination. 

Withdrawn Rejections
The rejection of claim(s) 13 and 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (2D Mater., 10 April 2017, 4: 1-10; cited in IDS filed 10/07/2019), is withdrawn, in view of Applicant’s filing of a certified English translation of foreign application: REPUBLIC OF KOREA KR10-2017-0045431, thereby perfecting foreign priority under 35 U.S.C. 119(a)-(d).
The rejection of claims 13 and 17-19 under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Mironava et al (Toxicology in Vitro, 27, (2013): 882-889), is withdrawn, in view of Applicant’s amendments to claims 13 and 17, which have necessitated the new 103 rejections below.
The rejection of claims 20 and 21 under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Mironava et al (Toxicology in Vitro, 27, (2013): 882-889), as applied to claim 17 above, and further in view of Koyakutty et al (19 July 2012; US 2012/0184495 A1) and Lange et al (20 August 2009; US 2009/0209508 A1), is withdrawn, in view of Applicant’s amendments to claim 17, which have necessitated the new 103 rejections below.





New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (Angew. Chem. Int. Ed., 2016, 55, pages 5477-5482; cited in IDS filed 10/07/2019) in view of Hu et al (ACS Appl. Mater. Interfaces, 2013, 5, pages 4760-4768), Koyakutty et al (19 July 2012; US 2012/0184495 A1) and Lange et al (20 August 2009; US 2009/0209508 A1).
Regarding claims 13 and 17, Fan teaches a photosensitizer- MnO2 nanosystem for highly efficient photodynamic therapy, wherein the MnO2 nanosheet absorb photosensitizer chlorin e6 (Ce6), protect it from self-destruction upon light irradiation and efficiently deliver it into cells (Abstract; page 5477, right column; page 5480; page 5481, left column). Fan teaches the Ce6- MnO2 nanosheet is used for treating cancer (Abstract; page 5477, right column; page 5480; page 5481, left column). Fan teaches MnO2 nanosheets can strongly adsorb small organic molecules, such as photosensitizers, via electrostatic interaction and Mn-N coordinate bonds, which can facilitate their endocytosis for intracellular photodynamic therapy (PDT) (page 5477, right column). Fan further teaches MnO2 nanosheets have an intense and broad optical absorption spectrum (~200-600 nm), making them an efficient broad-spectrum fluorescence quencher for the design of fluorescence turn-on probes for monitoring delivery efficiency (page 5477, right column). Fan further teaches MnO2 nanosheets can react with intracellular glutathione (GSH), resulting in the disintegration of the nanosheets and, hence, complete release of photosensitizers for PDT (page 5477, right column). Fan teaches the MnO2 nanosheets were mixed with the photosensitizer such that the photosensitizer is loaded directly on the surface of the MnO2 nanosheets (page 5478, left column, last paragraph to top of right column).
However, Fan does not teach the folic acid loaded directly on the metallic nanosheet; and zinc-phthalocyanine (ZnPc) as the photosensitizer of claims 13 and 17.
Regarding the folic acid loaded directly on the metallic nanosheet of claims 13 and 17, Hu teaches folic acid (FA) is attached to reduced graphene oxide (RGO) and silver nanoparticle (AgNP) hybrids (RGO-AgNP-FA) by physisorption for targeting specific cancer cells with folate receptors (FRs) (Abstract; Introduction; page 4761; page 4762, left column; page 4763, right column; page 4764). Hu teaches the FA is loaded directly to the surface of GO-AgNP by mixing RGO-AgNP with FA (Abstract; page 4761; pages 4763-4764).
It would have been obvious to one of ordinary skill in the art to load folic acid on a surface of the MnO2 nanosheet of Fan, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hu provided the guidance to do so by teaching that folic acid is advantageously loaded on the surface of a metal nanoparticle by mixing the metal nanoparticle with folic acid so as to form a resultant metal nanoparticle-folic acid complex that is cancer cell targeting, as folic acid is known to have very high affinity to folate receptors in cancer cells and such metal nanoparticle-folic acid complex is useful in anticancer drug delivery (Hu: Abstract; Introduction; page 4761; pages 4763-4764). Thus, an ordinary artisan interested in providing a cancer specific or tumor-specific targeted delivery system would looked to loading folic acid on the metallic nanosheet of Fan with a reasonable predictability that the resultant photosensitizer-MnO2-folic acid nanosheet would specifically target the folate receptor on the tumor/cancer cells, thereby providing the desired cancer treatment, and achieve Applicant’s claimed methods with reasonable expectation of success.
Regarding the zinc-phthalocyanine (ZnPc) of claims 13 and 17, Koyakutty teaches a photosensitizer-containing metal nanoparticle used for killing cancer cells by photodynamic treatment, wherein the suitable photosensitizers include chlorin e6 (Ce6) and metal phthalocyanine (Abstract; [0001], [0004]-[0008], [00013], [0015], [0018]-[0023], [0027], [0046], [0051], [0059] and [0088]; claims 18, 19, 21 and 24). Lange teaches chlorin e6 (Ce6) and zinc phthalocyanine are known photosensitizers conventional used in photochemotherapeutic treatment of cancer (Abstract; [0005]-[0006], [0018], [0020], [0025], [0079]-[0080], [0117]-[0121]; Table 3).
It would have been obvious to one of ordinary skill in the art to incorporate or substitute zinc phthalocyanine as the photosensitizer in the MnO2 nanosheet of Fan, and produce the claimed invention. One of ordinary skill in the art would have motivated to so because Koyakutty and Lange provided the guidance to do so by teaching that not only chlorin e6 (Ce6) of Fan is suitable as photosensitizers in photodynamic therapy of treating cancer, but zinc phthalocyanine is also a photosensitizer conventionally known in the art to be suitable as photosensitizers in photodynamic therapy of treating cancer, as well as, Fan establishes that MnO2 nanosheets can strongly absorbed photosensitizers by electrostatic interactions and Mn-N coordinate bonds, providing a photosensitizer-MnO2 nanosheet that have enhanced photodynamic therapy efficient (Fan: page 5477, right column). Thus, it would have been merely simple substitution of one known photosensitizer for another to achieve the desired photosensitizer-MnO2 nanosheet with enhanced photodynamic therapy efficient in the treatment of cancer. As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
As such, based on the guidance from Lu, Koyakutty and Lange, an ordinary artisan seeking to maximize cancer treatment would have looked to mixing MnO2 nanosheet with folic acid and photosensitizer such as zinc phthalocyanine so as to form a zinc phthalocyanine-MnO2-FA nanosystem that have specific target to the folate receptor on the tumor/cancer cells, as well as, enhanced photodynamic therapy efficient in the treatment of cancer, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 21, Lange teaches zinc phthalocyanine has an irradiated wavelength between 580-630 nm ([0117]-[0121]; Table 3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection. 
Applicant argues Zinc phthalocyanine (ZnPc) would not be expected to perfume the identical function specified in the claim in substantially the same way and product substantially the same results as Ce6, as there are substantial structural differences between Ce6 and ZnPc. Applicant alleges that Ce6 has many reactive functional groups such as carboxyl groups and such carboxyl groups of Ce6 would be expected to react with the hydroxyl groups of MnO2 and thus, differed from ZnPc, as ZnPc does not have the reactive functional group like carboxyl groups of Ce6. Thus, Applicant alleges that due to the different structures between Ce6 and ZnPc, the replacement of Ce6 and ZnPc would not yield predictable results. (Remarks, pages 9-13).

In response, the Examiner disagrees. To the extent Ce6 and ZnPc are structurally different, both Ce6 and ZnPc have nitrogen (N) in their structure and per Fan, photosensitizers including Ce6 forms Mn-N coordinate bonds with MnO2 nanosheet and such MnO2 nanosheet has high loading efficiency(Fan: page 5477, right column; page 5479, left column; page 5481, left column). 
Thus, applicant’s allegation that carboxyl groups of Ce6 would be expected to react with the hydroxyl groups of MnO2, is an argument of counsel without objective evidence. It is noted that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
As such, the Examiner maintains the position that it would have been merely simple substitution of one known photosensitizer for another (ZnPc for Ce6) with reasonable expectation or predictability of achieving a desired photosensitizer- MnO2 nanosheet with enhanced photodynamic therapy efficient in the treatment of cancer, as Fan establishes photosensitizers including Ce6 forms Mn-N coordinate bonds with MnO2 nanosheet and such MnO2 nanosheet has high loading efficiency (Fan: page 5477, right column; page 5479, left column; page 5481, left column). Applicant is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Applicant argues the nanosheet of Fan already has the photosensitizer of Ce6 so that Ce6 is likely interfere with a reaction between folic acid and MnO2, as folic acid has multiple carboxyl groups like Ce6 would be likely to interfere with the reaction between the photosensitizer and MnO2 so that the alleged modification would not yield a predictable results. Thus, Applicant alleged that there was no teaching or suggestion of how both photosensitizer and folic should be used to form MnO2 nanosheet on which the photosensitizer and folic acid are distributed directly (Remarks, pages 13-14).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Fan teaches the MnO2 nanosheets were mixed with the photosensitizer such that the photosensitizer is loaded (physisorption) directly on the surface of the MnO2 nanosheets (Fan: pages 5477-5478, and page 5481, left column), and Hu teaches the FA is loaded (physisorption) directly to the surface of GO-AgNP by mixing RGO-AgNP with FA (Hu: Abstract; pages 4761-4764).
Thus, Applicant’s allegation that folic acid having multiple carboxyl groups like Ce6 would be likely to interfere with the reaction between the photosensitizer and MnO2, is an argument to counsel without objective evidence. As discussed above, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
As such, as discussed above in the pending 103 rejection, the Examiner maintains the position that the modification of the nanosystem of Fan such that ZnPc is the photosensitizer and folic acid is additional loaded on the MnO2 nanosheet would have been obvious and such modification would yield predictable results the photosensitizer such as ZnPc and folic acid being directly loaded on the surface of the MnO2 nanosheet because Fan and Hu, as discussed above, established that photosensitizer and folic acid, respectively, can be loaded on the surface of metallic nanosheet/nanoparticle by mixing the photosensitizer and folic acid with the nanosheet/nanoparticle so as the photosensitizer and folic acid can be loaded directly on the surface by physical absorption (id). Thus, an ordinary artisan seeking to maximize cancer treatment would have looked to mixing MnO2 nanosheet with folic acid and photosensitizer such as zinc phthalocyanine so as to form a zinc phthalocyanine- MnO2-FA nanosystem that have specific target to the folate receptor on the tumor/cancer cells, as well as, enhanced photodynamic therapy efficient in the treatment of cancer.
As a result, for at least the reasons discussed above, claims 13, 17 and 21 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejection as set forth in this office action.

New Objection
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  please amend “MnO2” to “manganese dioxide (MnO2)”.  Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613